PROVOSTY, J.
The defendant recused the judge of the Fifteenth Judicial District Court, in which this suit is pending, on the ground, among others, that before his election as judge he was consulted in the matter of a suit about to be instituted against the defendant, “based upon an alleged shortage claimed to be due at that time by your respondent herein, as tax collector, which is the basis of the action now sought to be prosecuted by relator herein, and that the matter, about which the said judge was thus consulted are the matters forming the basis of this case.”
If the facts here alleged be true, the reeusaation is well founded, and whether they are true is a matter which our Brother of the lower court properly referred to another judge to try. State ex rel. Ribbeck v. Foster, Judge, 112 La. 534, 36 South. 554.
Application denied.